            Case 1:11-cv-00071-PGG Document 287 Filed 11/19/18 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA; the States of
CALIFORNIA, COLORADO, CONNECTICUT,
DELAWARE, FLORIDA, GEORGIA, HAWAII,
ILLINOIS, INDIANA, LOUISIANA,
MARYLAND, MASSACHUSETTS, MICHIGAN,
MINNESOTA, MONTANA, NEVADA, NEW
HAMPSHIRE, NEW JERSEY, NEW MEXICO,
NEW YORK, NORTH CAROLINA,
OKLAHOMA, RHODE ISLAND, TENNESSEE,
TEXAS, VIRGINIA, and WISCONSIN; the                               11 Civ. 0071 (PGG)
DISTRICT Of COLUMBIA, the CITY OF
CHICAGO, and the CITY OF NEW YORK ex ret.,
and OSWALD BILOTTA,

                                              Plaintiffs,

                       -against

NOVARTIS PHARMACEUTICALS
CORPORATION,

                                             Defendant.


     DECLARATION OF BENJAMIN GRUENSTEIN IN SUPPORT OF NOVARTIS
      PHARMACEUTICALS CORPORATION’S MOTIONS TO EXCLUDE THE
             PROFFERED OPINIONS OF PLAINTIFFS’ EXPERTS

                I, Benjamin Gruenstein, declare as follows:

       1.       I am a member of the law firm Cravath, Swaine & Moore LLP, counsel for

Defendant Novartis Pharmaceuticals Corporation (“NPC”) in the above-captioned action. This

Declaration accompanies the Memoranda of Law in Support of NPC’s Motions to Exclude the

Proffered Opinions of Plaintiffs’ Experts.

                                               Exhibits

       1.       Attached hereto as Exhibit us a true and correct copy of the Expert Report of

Virginia B. Evans, dated August 14, 2017.
             Case 1:11-cv-00071-PGG Document 287 Filed 11/19/18 Page 2 of 4




        2.       Attached hereto as Exhibit 2 is a true and correct copy of excerpts from the

transcript of the deposition of Virginia Evans, dated January 23, 2018.

        3.       Attached hereto as Exhibit 3 is a true and correct copy of the Expert Report of

Daniel Mcfadden, dated August 14, 2017.

        4.       Attached hereto as Exhibit 4 is a true and correct copy of the Supplemental Expert

Report of Daniel Mcfadden, dated September 22, 2017.

        5.       Attached hereto as Exhibit 5 is a true and correct copy of the Rebuttal Expert

Report of Daniel Mcfadden, dated February 7, 2018.

        6.       Attached hereto as Exhibit 6 is a true and correct copy of excerpts from the

transcript of the deposition of Daniel McFadden, dated March 1, 2018.

        7.       Attached hereto as Exhibit 7 is a true and correct copy of the Expert Report of

Graham T. McMahon, dated August 14, 2017.

        8.       Attached hereto as Exhibit 2 is a true and correct copy of excerpts from the

transcript of the deposition of Graham McMahon, dated January 29, 2018.

       9.        Attached hereto as Exhibit 9 is a true and correct copy of the Expert Report of

Stanley J. Schneller, dated August 3, 2017.

        10.      Attached hereto as Exhibit 10 is a true and correct copy of excerpts from the

transcript of the deposition of Stanley J. Schneller, dated January 30, 2018.

       11.       Attached hereto as Exhibit 11 is a true and correct copy of the United States

Sentencing Commission, Guidelines Manual, “Sentencing of Organizations”, available at

https://www.ussc.gov/sites/default/files/pdf/guidelines-manual/2001 /manual/CHAP8 .pdf.




                                                  2
         Case 1:11-cv-00071-PGG Document 287 Filed 11/19/18 Page 3 of 4




        12.    Attached hereto as Exhibit 12 is a true and correct copy of the 2002 PhRIvIA Code

on Interactions with Health Care Professionals, effective July 1, 2002, available at

www.ucsfcme.com/physiciaii/PhRMACode.pdf.

        13.    Attached hereto as Exhibit 13 is a true and correct copy of the OIG Compliance

Program Guidance for Pharmaceutical Manufacturers, dated May 5, 2003, available at

hftps ://www.gpo.gov/fdsys/pkg/FR-2003 -05 -05/pdf/03 -1 0949.pdf.

       14.     Attached hereto as Exhibit 14 is a true and correct copy of the 2009 PhRMA Code

on Interactions with Health Care Professionals, effective January 2009, available at

hffp ://phrma-docs.phrma.org/sites/defauhlfiles/pdf/phrma marketing code 2008 .pdf.

       15.     Attached hereto as Exhibit 15 is a true and correct copy of the Expert Report of

Eric M. Gaier, dated December 11, 2017.

       16.     Attached hereto as Exhibit 16 is a true and correct copy of “Heterogeneous

Learning and the Targeting of Marketing Communication for New Products”, Marketing

Science: Vol. 28, No. 3 (2009).




                                                3
        Case 1:11-cv-00071-PGG Document 287 Filed 11/19/18 Page 4 of 4



             I declare under penalty ofperjury that the foregoing is true and correct.



Executed: September 28, 2018


New York, New York                                    [21Jj%

                                                   Benjami Gruenstein




                                              4
